UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 01-31-2010 ITEM 1. REPORTS TO STOCKHOLDERS. Semiannual Report January 31, 2010 American Century Investments ® Legacy Focused Large Cap Fund Legacy Large Cap Fund Legacy Multi Cap Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 Market Index Total Returns 4 Legacy Focused Large Cap Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Top Five Industries 9 Types of Investments in Portfolio 9 Legacy Large Cap Performance 10 Portfolio Commentary 12 Top Ten Holdings 14 Top Five Industries 14 Types of Investments in Portfolio 14 Legacy Multi Cap Performance 15 Portfolio Commentary 17 Top Ten Holdings 19 Top Five Industries 19 Types of Investments in Portfolio 19 Shareholder Fee Examples 20 Financial Statements Schedule of Investments 23 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Notes to Financial Statements 32 Financial Highlights 39 Other Information Additional Information 51 Index Definitions 52 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide investment performance and portfolio information for the financial reporting period ended January 31, 2010, along with the perspective and commentary of our experienced portfolio management team. We appreciate your trust in American Century Investments at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior compared with the past decade, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces high unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter In my first letter to shareholders of the American Century Investments funds, I invited you to contact me with your questions. I have been gratified with your response. Most shareholder inquiries to date have related to specific fund performance issues. As I noted in my individual responses, your board through the Fund Performance Committee continues to stress improved performance in our quarterly meetings with chief investment officers and fund managers. An important part of our fund performance review process is a face-to-face meeting with portfolio managers. The board traveled to the American Century Investments office in Mountain View, California to meet with the fund of funds and asset allocation portfolio management teams. These meetings validated the importance of thorough reviews of investment opportunities by the credit management personnel resident in that office. As a result of their efforts, American Century Investments funds were able to avoid the toxic assets that plagued many other fund families in 2008. From April through June 2009, the board conducted its annual review of the advisory contracts between American Century Investments and each fund. Our efforts involved a review of fund information, including assets under management; total expense ratio compared to peers; economies of scale; fee breakpoints that reduce shareholder costs as assets increase; performance compared to peers and benchmarks; and the quality of services provided to fund shareholders. A detailed discussion of board considerations in connection with advisory contract renewal is included annually in each funds shareholder reports. During this review, the board focuses on a detailed comparison of the competitive position of each fund and has negotiated more than 60 breakpoints or fee reductions in the past five years. The board looks forward to another year of work on your behalf and your comments are appreciated. You are invited to email me at dhpratt@fundboardchair.com. 3 Market Perspective By David Hollond, Chief Investment Officer, U.S. Growth Equity  Mid & Small Cap Stocks Gain amid Increasing Optimism The U.S. stock market advanced for the six-month period ended January 31, 2010, extending a rebound that had begun in the previous reporting period. Underlying this market strength were signs of a stabilizing economy and a shift in sentiment about the potential for economic recovery. Signs of Recovery Evidence of modest economic improvement emerged throughout the period. Although the unemployment rate remained high, peaking at a 26-year high of 10.1% in October, other areas of the economy provided cause for optimism. Manufacturing levels and housing activity climbed, along with a rise in consumer spending. As a result, the U.S. economy generated positive growth for the third quarter, marking its first positive quarterly growth rate in more than a year. Fourth quarter GDP levels also revealed economic expansion. Corporate earnings levels rose, although the increase was driven mostly by cost cutting rather than rising revenues. The apparent improvement in economic and corporate health helped investors to gain conviction that economic recovery in the U.S. and abroad might be sustainable. Throughout the six-month period, markets continued the rally that had begun in the first quarter of 2009. Despite a pullback in the final days of January, broad stock indices returned about 10% for the six-month period. As the table below shows, mid-cap shares outperformed large-capitalization and small-capitalization stocks for the period. Value-oriented stocks outpaced their growth counterparts across all market capitalizations. Challenges Remain Despite the market gains during the past six months, the economic climate remains somewhat tenuous. Much of the economic improvement has occurred as a result of massive fiscal and monetary government intervention, and it remains unclear whether recovery will remain on track once these programs begin to unwind. From a longer-term perspective, the governments monetary and fiscal stimulus create the potential for higher inflation and a weaker U.S. dollar, challenges that will need to be addressed. Market Index Total Returns For the six months ended January 31, 2010* U.S. Stocks Russell 1000 Index (Large-Cap) 10.27% Russell Midcap Index 13.45% Russell 2000 Index (Small-Cap) 8.86% Foreign Stocks MSCI EAFE (Europe, Australasia, Far East) Index 6.93% MSCI EM (Emerging Markets) Index 11.40% *Total returns for periods less than one year are not annualized. 4 Performance Legacy Focused Large Cap Total Returns as of January 31, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year Inception Date Investor Class ACFOX 9.06% 22.47% -1.32% 5/31/06 S&P 500 Index  9.87% 33.14% -2.40%  Russell 1000 Growth Index  9.85% 37.85% -0.26%  Institutional Class ACFSX 9.13% 22.66% -1.12% 5/31/06 Advisor Class ACFDX 8.82% 22.09% -1.58% 5/31/06 R Class ACFCX 8.74% 21.74% -1.83% 5/31/06 (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The fund is considered nondiversified, which may subject the fund to risk because a price change in any one security may have a greater impact than would be the case if the fund were diversified. The funds investment process may also result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Legacy Focused Large Cap One-Year Returns Over Life of Class Periods ended January 31 2007* Investor Class 10.82% 22.99% -42.95% 22.47% S&P 500 Index 14.60% -2.31% -38.63% 33.14% Russell 1000 Growth Index 12.48% 0.51% -36.44% 37.85% *From 5/31/06, the Investor Classs inception date. Not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class Advisor Class R Class 1.11% 0.91% 1.36% 1.61% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The fund is considered nondiversified, which may subject the fund to risk because a price change in any one security may have a greater impact than would be the case if the fund were diversified. The funds investment process may also result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary Legacy Focused Large Cap Portfolio Managers: John T. Small Jr. and Stephen Pool Performance Summary Legacy Focused Large Cap returned 9.06%* for the six months ended January 31, 2010, slightly lagging the 9.87% return of the portfolios benchmark, the S&P 500 Index. The Russell 1000 Growth Index returned 9.85%. As discussed in the Market Perspective on page 4, U.S. stock indices gained during the reporting period amid signs of stabilizing economic conditions and improving investor sentiment. Amid the shifting economic and market conditions, Legacy Focused Large Caps management team remained focused on the fundamental business prospects of its portfolio investments. Although Legacy Focused Large Cap delivered solid positive returns for the reporting period, its performance modestly trailed that of its benchmark. The relative underperformance was attributable largely to holdings in the consumer discretionary, health care, energy, and industrials sectors. Holdings in the consumer staples and materials sectors partially offset those relative losses. Consumer Discretionary, Health Care Led Underperformance Even though Legacy Focused Large Cap derived absolute gains from the consumer discretionary sector, the portfolio suffered from poor stock selections in several industries. The portfolios one holding in the media industry group, Viacom, logged solid returns for the reporting period but declined while it was held in the portfolio. Similarly, Internet retailer Amazon.com, Inc. gained ground for the entire six-month period, but posted negative returns for the time it was a portfolio holding. Elsewhere in the consumer discretionary sector, Legacy Focused Large Cap held a position in the specialty retail group. TJX Cos., an off-price retailer, fared better in the weak economic environment than did full-price retailers, and investors viewed them as defensive position. As market conditions improved, however, these types of securities were largely sidelined in favor of more aggressive stocks. The health care sector was a source of underperformance for Legacy Focused Large Cap. Health insurer WellPoint, Inc. lost ground amid declines in enrollments and investor concern about the outcome of health care reform legislation. Elsewhere in the health care sector, pharmaceutical company holdings weighed on performance. Energy, Industrials Lagged Holdings in the energy sector dragged down portfolio performance relative to the benchmark. In particular, a stake in oil and gas drilling contractor Diamond Offshore Drilling proved detrimental due to poor timing. The companys share price gained ground for the period, but fell during the time it was held in the portfolio. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 7 Legacy Focused Large Cap The industrials sector was another key source of underperformance relative to Legacy Focused Large Caps benchmark. An overweight allocation to the construction and engineering industry reflected a focus on Fluor Corp. Although the company is a likely beneficiary of infrastructure buildout initiatives under the Obama administration, its stock price has been hindered by uncertainty about the timing and magnitude of demand for its services. Consumer Staples, Materials Helped The consumer staples sector was the largest contributing sector to performance relative to the benchmark. Stock selection in the beverages group, in particular, helped absolute and relative returns. The portfolios strongest individual contributor to relative gains was Brazil-based Companhia de Bebidas das Americas (Ambev), the worlds fourth largest beverage company. The company, which distributes Pepsi in Latin America, saw solid revenue growth as it benefited from growing Latin American economies. Elsewhere in the sector, holdings in the tobacco industry group added meaningfully to returns. The materials sector struggled early in the reporting period due to the uneven economic conditions, but generally gained ground as expectations of economic recovery began to emerge. Economically sensitive companies, including metals and mining company Freeport-McMoRan Copper & Gold, benefited from continued reports of global economic improvement and positive earnings reports. Some Financials Holdings Hurt The portfolios overweight in the financials sector reflected stakes in several foreign commercial banks, including Spanish banking group Banco Bilbao Vizcaya Argentaria. Companies in this group suffered from weak earnings levels amid provisions for bad loans and write-downs on assets. Outlook We are cautiously optimistic in our market outlook. Although markets performed well in the past six months, we continue to look for more meaningful improvements in economic conditions. Regardless of conditions, Legacy Focused Large Cap employs financial acceleration and price momentum screens to identify investment opportunities in any given economic environment. As always, it will employ a quantitative model to exploit large-cap investment opportunities across the growth and value spectrums. 8 Legacy Focused Large Cap Top Ten Holdings as of January 31, 2010 % of net assets % of net assets as of 1/31/10 as of 7/31/09 Apple, Inc. 4.1% 3.9% American Express Co. 3.9% 2.7% Medco Health Solutions, Inc. 3.9%  Reynolds American, Inc. 3.8%  Coach, Inc. 3.8% 3.0% Honeywell International, Inc. 3.8%  Amazon.com, Inc. 3.8% 3.9% 3M Co. 3.7% 3.4% MasterCard, Inc., Class A 3.6%  Novartis AG ADR 3.6%  Top Five Industries as of January 31, 2010 % of net assets % of net assets as of 1/31/10 as of 7/31/09 Pharmaceuticals 16.5%  Aerospace & Defense 10.3%  IT Services 10.2% 3.4% Tobacco 7.2%  Energy Equipment & Services 6.6% 2.6% Types of Investments in Portfolio % of net assets % of net assets as of 1/31/10 as of 7/31/09 Domestic Common Stocks 83.1% 63.2% Foreign Common Stocks* 13.4% 36.0% Total Common Stocks 96.5% 99.2% Temporary Cash Investments 0.6%  Other Assets and Liabilities 2.9% 0.8% * Includes depositary shares, dual listed securities and foreign ordinary shares. 9 Performance Legacy Large Cap Total Returns as of January 31, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year Inception Date Investor Class ACGOX 5.79% 20.95% -1.87% 5/31/06 S&P 500 Index  9.87% 33.14% -2.40%  Russell 1000 Growth Index  9.85% 37.85% -0.26%  Institutional Class ACGHX 5.99% 21.13% -1.67% 5/31/06 Advisor Class ACGDX 5.67% 20.56% -2.13% 5/31/06 R Class ACGEX 5.55% 20.31% -2.36% 5/31/06 (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The funds investment process may also result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 10 Legacy Large Cap One-Year Returns Over Life of Class Periods ended January 31 2007* Investor Class 11.26% 12.80% -38.53% 20.95% S&P 500 Index 14.60% -2.31% -38.63% 33.14% Russell 1000 Growth Index 12.48% 0.51% -36.44% 37.85% *From 5/31/06, the Investor Classs inception date. Not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class Advisor Class R Class 1.10% 0.90% 1.35% 1.60% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The funds investment process may also result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 11 Portfolio Commentary Legacy Large Cap Portfolio Managers: John T. Small Jr. and Stephen Pool Performance Summary Legacy Large Cap returned 5.79%* for the six months ended January 31, 2010, underperforming the 9.87% return of the portfolios benchmark, the S&P 500 Index and the 9.85% return of the Russell 1000 Growth Index. As discussed in the Market Perspective on page 4, U.S. stock indices gained during the reporting period amid signs of stabilizing economic conditions and improving investor sentiment. Amid the shifting economic and market conditions, Legacy Large Caps management team remained focused on the fundamental business prospects of its portfolio investments. Although Legacy Large Cap delivered positive returns for the reporting period, its performance trailed that of its benchmark. The relative under-performance was attributable largely to holdings in the information technology, industrials, and consumer discretionary sectors. Holdings in the materials and financials sectors partially offset those relative losses. Information Technology Led Underperformance, But Some Holdings Helped The information technology sector was by far the largest source of relative underperformance for Legacy Large Cap, although the portfolio derived positive absolute results from the sector. Within the sector, holdings in the semiconductor industry group weighed on absolute and relative returns. The portfolios overweight stake in Taiwan-based Taiwan Semiconductor Manufacturing Co. Ltd., the worlds largest contract chipmaker, hurt performance. The company, which is not a member of the benchmark, experienced a modest share price decline. Select holdings in the communications equipment and software industry groups also curbed returns. Research In Motion, which is not a benchmark constituent, experienced a decline in its share price amid concerns that the maker of the Blackberry hand-held device might not be able to maintain momentum in the face of a fragile economic environment and increased competition. Software company Microsoft further hindered portfolio performance. The company experienced solid gains for the six-month period, but declined while it was held in the portfolio. Elsewhere in the sector, Legacy Large Cap was rewarded for a substantial overweight stake in MasterCard. The company, which is classified as an IT services company, reported earnings that reflected stabilizing transaction and volume trends. Industrials, Consumer Discretionary Hindered Returns The industrials sector was another key source of underperformance relative to Legacy Large Caps benchmark. An overweight allocation to the construction and engineering industry reflected a focus on Fluor Corp. Although the *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 12 Legacy Large Cap company is a likely beneficiary of infrastructure buildout initiatives under the Obama administration, its stock price has been hindered by uncertainty about the timing and magnitude of demand for its services. In the consumer discretionary sector, Legacy Large Cap suffered from poor timing with Internet retailer Amazon.com, Inc. Although the portfolio held a beneficial overweight in Amazon, the bulk of the companys share price gains for the reporting period occurred when it was not held in the portfolio. Stock selection in the hotels, restaurants, and leisure industry group also weighed on performance. Materials, Some Financials Contributed The materials sector struggled early in the reporting period due to the uneven economic conditions, but generally gained ground as expectations of economic recovery began to emerge. Economically sensitive companies, including India-based metals and mining company Sterlite Industries Ltd. benefited from continued reports of global economic improvement and positive earnings reports. Within the financials sector, the portfolio derived absolute and relative gains from several holdings in the capital markets group. The commercial bank group, however, was a source of underperformance. The portfolios overweight in the industry reflected stakes in several foreign commercial banks, including Spanish banking group Banco Bilbao Vizcaya Argentaria. Companies in this group suffered from weak earnings levels amid provisions for bad loans and write-downs on assets. Select Consumer Staples Holdings Helped Within the consumer staples sector, stock selection in the beverages group helped absolute and relative returns. The portfolios strongest individual contributor to relative gains was Brazil-based Companhia de Bebidas das Americas (Ambev), the worlds fourth largest beverage company. The company, which distributes Pepsi in Latin America, saw solid revenue growth as it benefited from growing Latin American economies. Outlook We are cautiously optimistic in our market outlook. Although markets have performed well in the past six months, we continue to look for more meaningful improvements in economic conditions. Regardless of conditions, Legacy Large Cap employs financial acceleration and price momentum screens to identify investment opportunities in any given economic environment. As always, it will employ a quantitative model to exploit large-cap investment opportunities across the growth and value spectrums. 13 Legacy Large Cap Top Ten Holdings as of January 31, 2010 % of net assets % of net assets as of 1/31/10 as of 7/31/09 Apple, Inc. 3.7% 3.0% MasterCard, Inc., Class A 3.4% 2.6% Freeport-McMoRan Copper & Gold, Inc. 3.1% 2.7% International Business Machines Corp. 2.8% 2.8% Cognizant Technology Solutions Corp., Class A 2.6%  Hewlett-Packard Co. 2.5% 2.3% Medco Health Solutions, Inc. 2.5% 2.2% Reynolds American, Inc. 2.4%  Merck & Co., Inc. 2.4% 2.0% TJX Cos., Inc. (The) 2.3% 2.3% Top Five Industries as of January 31, 2010 % of net assets % of net assets as of 1/31/10 as of 7/31/09 Pharmaceuticals 11.0% 8.2% IT Services 11.0% 5.4% Media 6.3% 1.9% Computers & Peripherals 6.2% 5.4% Metals & Mining 5.4% 4.6% Types of Investments in Portfolio % of net assets % of net assets as of 1/31/10 as of 7/31/09 Domestic Common Stocks 81.3% 61.9% Foreign Common Stocks* 16.5% 35.5% Total Common Stocks 97.8% 97.4% Temporary Cash Investments 0.4% 2.5% Other Assets and Liabilities 1.8% 0.1% * Includes depositary shares, dual listed securities and foreign ordinary shares. 14 Performance Legacy Multi Cap Total Returns as of January 31, 2010 Average Annual Returns TIcker Since Inception Symbol 6 months 1 year Inception Date Investor Class ACMNX 6.72% 19.28% -4.48% 5/31/06 Russell 3000 Index  10.16% 35.05% -2.37%  Russell 3000 Growth Index  9.64% 37.94% -0.46%  Institutional Class ACMHX 6.78% 19.44% -4.30% 5/31/06 Advisor Class ACMFX 6.64% 18.95% -4.73% 5/31/06 R Class ACMEX 6.55% 18.61% -4.99% 5/31/06 (1) Total returns for periods less than one year are not annualized. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. The funds investment process may also result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 15 Legacy Multi Cap One-Year Returns Over Life of Class Periods ended January 31 2007* Investor Class 11.69% 9.03% -41.82% 19.28% Russell 3000 Index 14.43% -3.08% -38.86% 35.05% Russell 3000 Growth Index 12.17% 0.07% -36.51% 37.94% *From 5/31/06, the Investor Classs inception date. Not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class Advisor Class R Class 1.15% 0.95% 1.40% 1.65% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. The funds investment process may also result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 16 Portfolio Commentary Legacy Multi Cap Portfolio Managers: John T. Small Jr. and Stephen Pool Performance Summary Legacy Multi Cap returned 6.72%* for the six months ended January 31, 2010, lagging its benchmark, the Russell 3000 Index, which returned 10.16%. As discussed in the Market Perspective on page 4, U.S. stock indices gained during the reporting period amid signs of stabilizing economic conditions and improving investor sentiment. Amid the shifting economic and market conditions, Legacy Multi Caps management team remained focused on the fundamental business prospects of its portfolio investments. Although Legacy Multi Cap delivered positive results for the reporting period, its performance trailed that of its benchmark. Holdings in the consumer discretionary, industrials, and energy sectors accounted for the bulk of Legacy Multi Caps underperformance relative to its benchmark. An underweight allocation to the financials sector, as well as effective stock selection in the health care sector, partially offset those relative losses. Consumer Discretionary, Industrials Detracted An overweight allocation to the consumer discretionary sector reflected an ongoing focus on private education companies. Although these companies as a group had benefited from expanding student enrollments in previous reporting periods as a result of corporate layoffs and fewer job opportunities, they generally underperformed as investors were seemingly willing to move toward more aggressive holdings late in the reporting period. The portfolios overweight stake in Strayer Education, Inc., in particular, detracted from relative returns. Elsewhere in the consumer discretionary sector, the portfolio held a position in Lithia Motors, which is not a member of the benchmark. The retailer of new and used vehicles, replacement parts, and repair service had performed well in the recessionary environment, as car owners sought to extend the lives of their automobiles or to purchase used vehicles. During the reporting period, though, the companys share price slid 35%. Select holdings in the textiles, apparel, and luxury goods industry hurt performance. Childrens clothing maker Carters, Inc., which had held up well in the weak economic environment due to its defensive nature, saw its share price decline as investors sought riskier investment choices. Industrials, Energy Lagged Within the industrials sector, Legacy Multi Cap held a detrimental overweight position in aerospace and defense company Cubic Corp. The producer of electronics used in defense systems and for collecting fares on mass transit delivered lower-than-expected revenues amid rising costs. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 17 Legacy Multi Cap Holdings in the energy sector also weighed on relative performance. Two non-benchmark positionsGeokinetics, Inc. and Cal Dive International, Inc.were significant detractors from returns. Geokinetics, which provides seismic data to the oil and natural gas industry, and Cal Dive, which provides services to offshore oil and natural gas companies, both suffered from sluggish demand. Some Materials Holdings Helped The materials sector struggled early in the reporting period due to the uneven economic conditions. Within the sector, the paper and forest products industry was home to underperformance relative to benchmark returns. Some holdings, though, gained ground as expectations of economic recovery began to emerge. Economically sensitive companies, including metals and mining company Walter Energy, benefited from continued reports of global economic improvement and positive earnings reports. Financials, Health Care Contributed Legacy Multi Cap benefited from an overweight position in the insurance industry. Notably, an overweight stake in financial insurer Assured Guaranty contributed meaningfully to absolute and relative performance as its share price climbed 63%. Stock selection in the capital markets industry group also added to relative performance. Health care company Hi-Tech Pharmacal Co., Inc. contributed significantly to absolute and relative returns as the generic drug provider stood to benefit from proposed health care legislation. Not a member of the benchmark, Hi-Tech Pharmacal experienced a 38% share price gain in the reporting period. Elsewhere in the health care sector, a handful of health care providers helped absolute and relative returns. Outlook We are cautiously optimistic in our market outlook. Markets performed well during the reporting period, but we continue to look for more meaningful improvements in economic conditions. Regardless of economic and market conditions, Legacy Multi Cap employs financial acceleration and price momentum characteristics to identify investment opportunities in any given economic environment. As always, it will employ a quantitative model to exploit investment opportunities across the growth and value spectrum. 18 Legacy Multi Cap Top Ten Holdings as of January 31, 2010 % of net assets % of net assets as of 1/31/10 as of 7/31/09 MicroStrategy, Inc., Class A 2.4% 1.4% Hi-Tech Pharmacal Co., Inc. 1.9%  Kirklands, Inc. 1.9% 1.5% Seagate Technology 1.8% 1.2% AmerisourceBergen Corp. 1.8% 1.1% World Acceptance Corp. 1.7%  Jarden Corp. 1.6% 1.2% iGate Corp. 1.6% 1.0% Sanmina-SCI Corp. 1.5%  CIGNA Corp. 1.5% 1.2% Top Five Industries as of January 31, 2010 % of net assets % of net assets as of 1/31/10 as of 07/31/09 Specialty Retail 10.2% 3.9% Chemicals 8.0% 1.2% Electronic Equipment, Instruments & Components 7.8% 3.4% Health Care Providers & Services 7.0% 7.3% Oil, Gas & Consumable Fuels 5.0% 1.8% Types of Investments in Portfolio % of net assets % of net assets as of 1/31/10 as of 7/31/09 Domestic Common Stocks 86.2% 78.2% Foreign Common Stocks* 10.5% 20.4% Total Common Stocks 96.7% 98.6% Temporary Cash Investments 0.1% 0.7% Other Assets and Liabilities 3.2% 0.7% * Includes depositary shares, dual listed securities and foreign ordinary shares. 19 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from August 1, 2009 to January 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 20 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 8/1/09 1/31/10 8/1/09  1/31/10 Expense Ratio* Legacy Focused Large Cap Actual Investor Class $1,000 $1,090.60 $5.80 1.10% Institutional Class $1,000 $1,091.30 $4.74 0.90% Advisor Class $1,000 $1,088.20 $7.11 1.35% R Class $1,000 $1,087.40 $8.42 1.60% Hypothetical Investor Class $1,000 $1,019.66 $5.60 1.10% Institutional Class $1,000 $1,020.67 $4.58 0.90% Advisor Class $1,000 $1,018.40 $6.87 1.35% R Class $1,000 $1,017.14 $8.13 1.60% Legacy Large Cap Actual Investor Class $1,000 $1,057.90 $5.71 1.10% Institutional Class $1,000 $1,059.90 $4.67 0.90% Advisor Class $1,000 $1,056.70 $7.00 1.35% R Class $1,000 $1,055.50 $8.29 1.60% Hypothetical Investor Class $1,000 $1,019.66 $5.60 1.10% Institutional Class $1,000 $1,020.67 $4.58 0.90% Advisor Class $1,000 $1,018.40 $6.87 1.35% R Class $1,000 $1,017.14 $8.13 1.60% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 21 Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 8/1/09 1/31/10 8/1/09  1/31/10 Expense Ratio* Legacy Multi Cap Actual Investor Class $1,000 $1,067.20 $5.99 1.15% Institutional Class $1,000 $1,067.80 $4.95 0.95% Advisor Class $1,000 $1,066.40 $7.29 1.40% R Class $1,000 $1,065.50 $8.59 1.65% Hypothetical Investor Class $1,000 $1,019.41 $5.85 1.15% Institutional Class $1,000 $1,020.42 $4.84 0.95% Advisor Class $1,000 $1,018.15 $7.12 1.40% R Class $1,000 $1,016.89 $8.39 1.65% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 22 Schedule of Investments Legacy Focused Large Cap JANUARY 31, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  96.5% SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT  3.1% AEROSPACE & DEFENSE  10.3% Texas Instruments, Inc. 17,219 $387,428 General Dynamics Corp. 5,801 $387,797 SPECIALTY RETAIL  2.3% Honeywell International, Inc. 12,036 465,071 TJX Cos., Inc. (The) 7,337 278,879 Raytheon Co. 7,966 417,657 TEXTILES, APPAREL & LUXURY GOODS  3.8% 1,270,525 Coach, Inc. 13,346 465,509 CAPITAL MARKETS  3.5% TOBACCO  7.2% Franklin Resources, Inc. 4,303 426,126 Lorillard, Inc. 5,518 417,713 COMMERCIAL BANKS  3.0% Reynolds American, Inc. 8,892 473,054 Banco Santander SA ADR 25,897 364,630 890,767 COMPUTERS & PERIPHERALS  4.1% TOTAL COMMON STOCKS Apple, Inc. 2,595 498,551 (Cost $10,759,346) CONSUMER FINANCE  3.9% Temporary Cash Investments  0.6% American Express Co. 12,893 485,550 JPMorgan U.S. Treasury DIVERSIFIED TELECOMMUNICATION Plus Money Market SERVICES  3.5% Fund Agency Shares CenturyTel, Inc. 12,616 429,070 (Cost $69,154) 69,154 ENERGY EQUIPMENT & SERVICES  6.6% TOTAL INVESTMENT Diamond Offshore SECURITIES  97.1% Drilling, Inc. 4,276 391,382 (Cost $10,828,500) Noble Corp. 10,372 418,199 OTHER ASSETS 809,581 AND LIABILITIES  2.9% HEALTH CARE PROVIDERS & SERVICES  3.9% TOTAL NET ASSETS  100.0% Medco Health Solutions, Inc. 7,715 474,318 Geographic Diversification HOUSEHOLD PRODUCTS  3.6% (as a % of net assets) Kimberly-Clark Corp. 7,366 437,467 United States 83.1% INDUSTRIAL CONGLOMERATES  3.7% Switzerland 7.0% 3M Co. 5,722 460,564 India 3.5% INTERNET & CATALOG RETAIL  3.8% Spain 2.9% Amazon.com, Inc. 3,697 463,641 Cash and Equivalents* 3.5% IT SERVICES  10.2% * Includes temporary cash investments and other assets and liabilities. International Business Machines Corp. 3,175 388,588 Notes to Schedule of Investments MasterCard, Inc., Class A 1,775 443,573 ADR American Depositary Receipt Wipro Ltd. ADR 21,692 427,115 (1) Non-income producing. 1,259,276 MEDIA  3.5% Viacom, Inc., Class B 14,571 424,599 See Notes to Financial Statements. PHARMACEUTICALS  16.5% Abbott Laboratories 7,509 397,526 Bristol-Myers Squibb Co. 15,921 387,836 Forest Laboratories, Inc. 12,827 380,192 Merck & Co., Inc. 11,196 427,463 Novartis AG ADR 8,233 440,713 2,033,730 23 Legacy Large Cap JANUARY 31, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  97.8% IT SERVICES  11.0% AEROSPACE & DEFENSE  4.1% Cognizant Technology Solutions Corp., Class A 4,842 $211,402 Raytheon Co. 2,834 $148,586 International Business United Technologies Corp. 2,814 189,889 Machines Corp. 1,921 235,111 338,475 MasterCard, Inc., Class A 1,131 282,637 CAPITAL MARKETS  3.8% Wipro Ltd. ADR 9,085 178,884 BlackRock, Inc. 707 151,171 908,034 Franklin Resources, Inc. 1,608 159,240 MEDIA  6.3% 310,411 Time Warner Cable, Inc. 4,014 174,970 CHEMICALS  1.9% Viacom, Inc., Class B 5,848 170,411 PPG Industries, Inc. 2,708 158,905 Walt Disney Co. (The) 5,953 175,911 COMMERCIAL BANKS  1.3% 521,292 Banco Santander SA ADR 7,946 111,880 METALS & MINING  5.4% COMMUNICATIONS EQUIPMENT  2.0% Freeport-McMoRan Cisco Systems, Inc. 7,487 168,233 Copper & Gold, Inc. 3,842 256,223 COMPUTERS & PERIPHERALS  6.2% Sterlite Industries Apple, Inc. 1,586 304,702 India Ltd. ADR 11,719 186,918 Hewlett-Packard Co. 4,397 206,967 443,141 511,669 MULTILINE RETAIL  3.2% CONSUMER FINANCE  2.8% Kohls Corp. 1,674 84,319 American Express Co. 3,331 125,446 Target Corp. 3,480 178,420 Capital One Financial Corp. 2,854 105,198 262,739 230,644 PHARMACEUTICALS  11.0% ELECTRICAL EQUIPMENT  2.0% Abbott Laboratories 3,097 163,955 ABB Ltd. ADR 9,219 166,219 Merck & Co., Inc. 5,160 197,009 ELECTRONIC EQUIPMENT, Novartis AG ADR 3,556 190,353 INSTRUMENTS & COMPONENTS  2.1% Pfizer, Inc. 9,670 180,442 Corning, Inc. 9,410 170,133 Sanofi-Aventis SA ADR 4,886 179,854 HEALTH CARE PROVIDERS & SERVICES  4.7% 911,613 McKesson Corp. 3,057 179,813 SEMICONDUCTORS & Medco Health SEMICONDUCTOR EQUIPMENT  4.0% Solutions, Inc. 3,345 205,650 Broadcom Corp., Class A 5,509 147,200 385,463 Texas Instruments, Inc. 8,091 182,048 HOUSEHOLD PRODUCTS  2.1% 329,248 Kimberly-Clark Corp. 2,947 175,022 SOFTWARE  2.1% INDUSTRIAL CONGLOMERATES  2.2% Microsoft Corp. 6,302 177,590 3M Co. 2,268 182,551 SPECIALTY RETAIL  4.3% INTERNET & CATALOG RETAIL  2.2% Bed Bath & Beyond, Inc. 4,231 163,740 Amazon.com, Inc. 1,482 185,858 TJX Cos., Inc. (The) 5,010 190,430 INTERNET SOFTWARE & SERVICES  2.0% 354,170 Google, Inc., Class A 312 165,179 TEXTILES, APPAREL & LUXURY GOODS  2.2% Coach, Inc. 5,248 183,050 TOBACCO  4.6% Lorillard, Inc. 2,439 184,632 Reynolds American, Inc. 3,754 199,713 384,345 24 Legacy Large Cap Shares Value Geographic Diversification WIRELESS TELECOMMUNICATION SERVICES  4.3% (as a % of net assets) America Movil SAB de CV, United States 81.3% Series L ADR 4,220 $ 184,203 India 4.4% Mobile TeleSystems Switzerland 4.3% OJSC ADR 3,572 170,670 Mexico 2.2% 354,873 France 2.2% TOTAL COMMON STOCKS (Cost $7,155,284) Russian Federation 2.0% Spain 1.4% Temporary Cash Investments  0.4% Cash and Equivalents* 2.2% JPMorgan U.S. Treasury Plus Money Market * Includes temporary cash investments and other assets and liabilities. Fund Agency Shares Notes to Schedule of Investments (Cost $33,480) 33,480 TOTAL INVESTMENT ADR American Depositary Receipt SECURITIES  98.2% OJSC Open Joint Stock Company (Cost $7,188,764) (1) Non-income producing. OTHER ASSETS AND LIABILITIES  1.8% TOTAL NET ASSETS  100.0% See Notes to Financial Statements. 25 Legacy Multi Cap JANUARY 31, 2010 (UNAUDITED) Shares Value Shares Value Common Stocks  96.7% ELECTRICAL EQUIPMENT  1.0% ABB Ltd. ADR 11,286 $203,487 AEROSPACE & DEFENSE  3.4% Honeywell International, Inc. 6,010 $232,227 ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS  7.8% Raytheon Co. 4,147 217,427 Anixter International, Inc. 4,612 192,228 United Technologies Corp. 3,511 236,922 Arrow Electronics, Inc. 8,333 218,908 686,576 Avnet, Inc. 8,191 216,570 AUTO COMPONENTS  1.1% TRW Automotive Flextronics International Ltd. 32,291 204,725 Holdings Corp. 9,717 223,783 BEVERAGES  1.1% Jabil Circuit, Inc. 15,540 225,019 Sanmina-SCI Corp. 23,816 314,371 Coca-Cola Enterprises, Inc. 11,369 229,540 CAPITAL MARKETS  1.5% Tech Data Corp. 4,949 201,672 Franklin Resources, Inc. 3,053 302,339 1,573,493 CHEMICALS  8.0% FOOD & STAPLES RETAILING  2.3% Braskem SA Preference Cia Brasileira de Distribuicao Shares ADR 16,634 231,379 Grupo Pao de Acucar Preference Shares ADR 3,812 254,337 Celanese Corp., Series A 7,750 225,525 Costco Wholesale Corp. 3,689 211,859 Eastman Chemical Co. 4,446 251,332 466,196 Lubrizol Corp. 3,759 277,001 FOOD PRODUCTS  1.1% PolyOne Corp. 30,276 225,556 Unilever plc ADR 7,579 231,311 PPG Industries, Inc. 3,514 206,202 HEALTH CARE PROVIDERS & SERVICES  7.0% RPM International, Inc. 11,105 207,663 AmerisourceBergen Corp. 13,161 358,769 1,624,658 CIGNA Corp. 9,266 312,913 COMMERCIAL SERVICES & SUPPLIES  3.0% McKesson Corp. 4,170 245,279 APAC Customer Services, Inc. 40,680 210,722 Medco Health Solutions, Inc. 4,181 257,048 EnerNOC, Inc. 6,097 189,861 Mednax, Inc. 4,460 253,596 R.R. Donnelley & Sons Co. 10,423 206,584 1,427,605 607,167 HOUSEHOLD DURABLES  2.7% COMMUNICATIONS EQUIPMENT  0.6% Jarden Corp. 10,919 332,811 Telestone Technologies Corp. 9,542 127,672 Whirlpool Corp. 2,965 222,909 COMPUTERS & PERIPHERALS  3.2% 555,720 Seagate Technology 22,361 374,099 HOUSEHOLD PRODUCTS  1.1% Western Digital Corp. 7,234 274,820 Kimberly-Clark Corp. 3,698 219,624 648,919 INSURANCE  3.6% CONSUMER FINANCE  2.7% Allied World Assurance Co. Holdings Ltd. 4,909 219,727 Capital One Financial Corp. 5,690 209,733 Loews Corp. 7,348 262,838 World Acceptance Corp. 8,604 347,516 Progressive Corp. (The) 14,852 246,246 557,249 728,811 CONTAINERS & PACKAGING  2.1% INTERNET & CATALOG RETAIL  2.2% Ball Corp. 4,882 247,957 Amazon.com, Inc. 1,851 232,134 Owens-Illinois, Inc. 6,666 181,448 priceline.com, Inc. 1,089 212,736 429,405 444,870 26 Legacy Multi Cap Shares Value Shares Value INTERNET SOFTWARE & SERVICES  1.2% TEXTILES, APPAREL & LUXURY GOODS  3.6% ModusLink Global Coach, Inc. 6,578 $ 229,441 Solutions, Inc. 23,063 $234,089 Deckers Outdoor Corp. 2,331 228,834 IT SERVICES  4.4% Unifirst Corp. 5,329 267,729 iGate Corp. 32,033 323,533 726,004 TeleTech Holdings, Inc. 13,765 262,086 TOBACCO  2.4% Unisys Corp. 10,383 299,965 Lorillard, Inc. 3,235 244,889 885,584 Universal Corp. 5,381 244,244 MACHINERY  2.4% 489,133 Joy Global, Inc. 5,848 267,487 WIRELESS TELECOMMUNICATION SERVICES  1.1% Oshkosh Corp. 5,823 210,036 Mobile TeleSystems 477,523 OJSC ADR 4,467 213,433 MEDIA  1.0% TOTAL COMMON STOCKS Viacom, Inc., Class B 7,296 212,605 (Cost $16,988,046) METALS & MINING  1.1% Temporary Cash Investments  0.1% Walter Energy, Inc. 3,531 229,233 JPMorgan U.S. Treasury OIL, GAS & CONSUMABLE FUELS  5.0% Plus Money Market BP Prudhoe Bay Fund Agency Shares Royalty Trust 2,827 230,429 (Cost $19,027) 19,027 BreitBurn Energy TOTAL INVESTMENT Partners LP 19,861 272,890 SECURITIES  96.8% (Cost $17,007,073) Calumet Specialty Products Partners LP 12,558 251,285 OTHER ASSETS AND LIABILITIES  3.2% Enterprise GP Holdings LP 6,413 249,979 TOTAL NET ASSETS  100.0% 1,004,583 PAPER & FOREST PRODUCTS  1.0% Geographic Diversification Domtar Corp. 4,186 203,314 (as a % of net assets) PHARMACEUTICALS  4.4% United States 86.2% Bristol-Myers Squibb Co. 9,931 241,919 Brazil 2.4% Hi-Tech Pharmacal Co., Inc. 17,624 379,621 Cayman Islands 1.8% Merck & Co., Inc. 7,342 280,318 United Kingdom 1.1% 901,858 Bermuda 1.1% SEMICONDUCTORS & Russian Federation 1.1% SEMICONDUCTOR EQUIPMENT  1.0% Singapore 1.0% Texas Instruments, Inc. 9,361 210,622 Switzerland 1.0% SOFTWARE  2.4% Canada 1.0% MicroStrategy, Inc., Cash and Equivalents* 3.3% Class A 5,139 481,627 * Includes temporary cash investments and other assets and liabilities. SPECIALTY RETAIL  10.2% CarMax, Inc. 10,064 207,620 Notes to Schedule of Investments Citi Trends, Inc. 7,348 228,743 ADR American Depositary Receipt Dress Barn, Inc. (The) 12,230 287,894 OJSC Open Joint Stock Company Guess?, Inc. 5,609 222,733 (1) Non-income producing. Kirklands, Inc. 24,302 375,709 Limited Brands, Inc. 15,423 293,346 Pier 1 Imports, Inc. 38,456 196,126 See Notes to Financial Statements. TJX Cos., Inc. (The) 6,545 248,776 2,060,947 27 Statement of Assets and Liabilities JANUARY 31, 2010 (UNAUDITED) Focused Large Cap Large Cap Multi Cap Assets Investment securities, at value (cost of $10,828,500, $7,188,764 and $17,007,073, respectively) $11,929,365 $8,124,217 $19,638,007 Receivable for investments sold 380,262 147,574 651,439 Receivable for capital shares sold 8,006 2,703 15,700 Dividends and interest receivable 20,130 5,004 21,359 12,337,763 8,279,498 20,326,505 Liabilities Payable for capital shares redeemed 33,391  19,036 Accrued management fees 12,438 8,141 21,407 Distribution and service fees payable 33 250 171 45,862 8,391 40,614 Net Assets $12,291,901 $8,271,107 $20,285,891 Net Assets Consist of: Capital (par value and paid-in surplus) $ 25,876,958 $12,345,323 $ 31,315,720 Undistributed net investment income 76,069 39,312 49,260 Accumulated net realized loss on investment transactions (14,761,991) (5,048,981) (13,710,023) Net unrealized appreciation on investments 1,100,865 935,453 2,630,934 $ 12,291,901 $ 8,271,107 $ 20,285,891 Investor Class, $0.01 Par Value Net assets $12,130,732 $7,187,901 $19,585,348 Shares outstanding 1,339,148 826,273 2,388,439 Net asset value per share $9.06 $8.70 $8.20 Institutional Class, $0.01 Par Value Net assets $40,574 $402,380 $29,432 Shares outstanding 4,469 46,155 3,575 Net asset value per share $9.08 $8.72 $8.23 Advisor Class, $0.01 Par Value Net assets $104,692 $254,530 $621,222 Shares outstanding 11,619 29,348 76,212 Net asset value per share $9.01 $8.67 $8.15 R Class, $0.01 Par Value Net assets $15,903 $426,296 $49,889 Shares outstanding 1,774 49,297 6,159 Net asset value per share $8.96 $8.65 $8.10 See Notes to Financial Statements. 28 Statement of Operations FOR THE SIX MONTHS ENDED JANUARY 31, 2010 (UNAUDITED) Focused Large Cap Large Cap Multi Cap Investment Income (Loss) Income: Dividends $152,931 $92,003 $182,180 Interest 15 235 36 152,946 92,238 182,216 Expenses: Management fees 76,197 50,833 130,810 Distribution and service fees: Advisor Class 180 345 1,267 R Class 40 1,504 117 Directors fees and expenses 261 191 448 Other expenses 12   76,690 52,873 132,642 Net investment income (loss) 76,256 39,365 49,574 Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions 2,538,623 931,407 2,738,318 Change in net unrealized appreciation (depreciation) on investments (1,346,766) (380,706) (1,180,491) Net realized and unrealized gain (loss) 1,191,857 550,701 1,557,827 Net Increase (Decrease) in Net Assets Resulting from Operations $1,268,113 $590,066 $1,607,401 See Notes to Financial Statements. 29 Statement of Changes in Net Assets SIX MONTHS ENDED JANUARY 31, 2010 (UNAUDITED) AND YEAR ENDED JULY 31, 2009 Focused Large Cap Large Cap Increase (Decrease) in Net Assets Operations Net investment income (loss) $76,256 $130,350 $ 39,365 $79,098 Net realized gain (loss) 2,538,623 (12,672,591) 931,407 (5,623,945) Change in net unrealized appreciation (depreciation) (1,346,766) 865,762 (380,706) 830,639 Net increase (decrease) in net assets resulting from operations 1,268,113 (11,676,479) 590,066 (4,714,208) Distributions to Shareholders From net investment income: Investor Class (4,406)  (70,574)  Institutional Class (99)  (4,710)  Advisor Class   (1,987)  R Class   (1,880)  Decrease in net assets from distributions (4,505)  (79,151)  Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (2,759,311) (14,631,232) (1,582,123) (2,595,719) Net increase (decrease) in net assets (1,495,703) (26,307,711) (1,071,208) (7,309,927) Net Assets Beginning of period 13,787,604 40,095,315 9,342,315 16,652,242 End of period $12,291,901 $ 13,787,604 $ 8,271,107 $ 9,342,315 Undistributed net investment income $76,069 $4,318 $39,312 $79,098 See Notes to Financial Statements. 30 SIX MONTHS ENDED JANUARY 31, 2010 (UNAUDITED) AND YEAR ENDED JULY 31, 2009 Multi Cap Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 49,574 $324,840 Net realized gain (loss) 2,738,318 (11,352,369) Change in net unrealized appreciation (depreciation) (1,180,491) (543,313) Net increase (decrease) in net assets resulting from operations 1,607,401 (11,570,842) Distributions to Shareholders From net investment income: Investor Class (291,770)  Institutional Class (482)  Advisor Class (8,616)  R Class (423)  Decrease in net assets from distributions (301,291)  Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (4,896,166) (787,651) Net increase (decrease) in net assets (3,590,056) (12,358,493) Net Assets Beginning of period 23,875,947 36,234,440 End of period $20,285,891 $ 23,875,947 Undistributed net investment income $49,260 $300,977 See Notes to Financial Statements. 31 Notes to Financial Statements JANUARY 31, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century Growth Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Legacy Focused Large Cap Fund (Focused Large Cap), Legacy Large Cap Fund (Large Cap) and Legacy Multi Cap Fund (Multi Cap) (collectively, the funds) are three funds in a series issued by the corporation. Focused Large Cap is nondiversified under the 1940 Act. Large Cap and Multi Cap are diversified under the 1940 Act. The funds investment objective is to seek long-term capital growth. Focused Large Cap and Large Cap pursue their investment objective by investing in stocks of large-sized market capitalization companies. Multi Cap pursues its investment objective by investing in stocks of small-, medium- and large-sized market capitalization companies. The following is a summary of the funds significant accounting policies. Multiple Class  The funds are authorized to issue the Investor Class, the Institutional Class, the Advisor Class and the R Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 32 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. For assets and liabilities, other than investments in securities, net realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the funds remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 33 Subsequent Events  Management has evaluated events or transactions that may have occurred since January 31, 2010, that would merit recognition or disclosure in the financial statements. This evaluation was completed through March 26, 2010, the date the financial statements were issued. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with ACIM, under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for Focused Large Cap and Large Cap ranges from 0.80% to 1.10% for the Investor Class, Advisor Class and R Class. The annual management fee schedule for Multi Cap ranges from 0.85% to 1.15% for the Investor Class, Advisor Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class of each fund for the six months ended January 31, 2010, was as follows: Investor, Advisor & R Institutional Focused Large Cap 1.10% 0.90% Large Cap 1.10% 0.90% Multi Cap 1.15% 0.95% Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the Advisor Class and R Class (collectively, the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended January 31, 2010, are detailed in the Statement of Operations. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. ACIM owns 10% of the outstanding shares of Large Cap. Learning Quest 529 Education Savings Program (Learning Quest) owns 54% of the outstanding shares of Multi Cap. Learning Quest is managed by ACIM. ACIM and Learning Quest do not invest in the funds for the purpose of exercising management or control. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 34 3. Investment Transactions Investment transactions, excluding short-term investments, for the six months ended January 31, 2010, were as follows: Focused Large Cap Large Cap Multi Cap Purchases $13,601,618 $6,381,120 $21,000,186 Sales $16,606,846 $7,943,131 $26,477,425 4. Capital Share Transactions The corporation is authorized to issue 3,000,000,000 shares. Transactions in shares of the funds were as follows: Six months ended January 31, 2010 Year ended July 31, 2009 Shares Amount Shares Amount Focused Large Cap Investor Class Sold 151,394 $1,372,777 765,356 $6,942,393 Issued in reinvestment of distributions 450 4,273   Redeemed (448,060) (4,084,453) (2,067,372) (18,708,181) (296,216) (2,707,403) (1,302,016) (11,765,788) Institutional Class Sold 581 4,965 33,692 376,880 Issued in reinvestment of distributions 10 99   Redeemed   (341,286) (2,621,563) 591 5,064 (307,594) (2,244,683) Advisor Class Sold   3,850 37,352 Redeemed (6,073) (57,118) (64,880) (618,858) (6,073) (57,118) (61,030) (581,506) R Class Sold 15 146 239 2,076 Redeemed   (3,849) (41,331) 15 146 (3,610) (39,255) Net increase (decrease) (301,683) $(2,759,311) (1,674,250) $(14,631,232) 35 Six months ended January 31, 2010 Year ended July 31, 2009 Shares Amount Shares Amount Large Cap Investor Class Sold 68,225 $ 599,962 359,783 $3,049,427 Issued in reinvestment of distributions 7,267 66,276   Redeemed (179,055) (1,587,433) (592,705) (5,038,469) (103,563) (921,195) (232,922) (1,989,042) Institutional Class Sold 594 4,965 2,519 20,430 Issued in reinvestment of distributions 515 4,710   Redeemed (39,001) (361,670)   (37,892) (351,995) 2,519 20,430 Advisor Class Sold 7,692 68,502 29,453 264,301 Issued in reinvestment of distributions 218 1,987   Redeemed (12,275) (106,591) (108,364) (891,032) (4,365) (36,102) (78,911) (626,731) R Class Sold   350 2,503 Issued in reinvestment of distributions 207 1,880   Redeemed (30,024) (274,711) (350) (2,879) (29,817) (272,831)  (376) Net increase (decrease) (175,637) $(1,582,123) (309,314) $(2,595,719) Multi Cap Investor Class Sold 135,810 $ 1,133,569 1,094,781 $ 8,025,444 Issued in reinvestment of distributions 12,661 109,010   Redeemed (678,434) (5,615,815) (1,195,141) (9,299,211) (529,963) (4,373,236) (100,360) (1,273,767) Institutional Class Sold   2,004 14,930 Issued in reinvestment of distributions 56 482   Redeemed   (771) (5,751) 56 482 1,233 9,179 Advisor Class Sold 33,281 267,766 148,770 1,018,599 Issued in reinvestment of distributions 1,007 8,616   Redeemed (97,940) (806,453) (73,242) (539,826) (63,652) (530,071) 75,528 478,773 R Class Sold 1,150 9,693 1,464 10,537 Issued in reinvestment of distributions 50 423   Redeemed (418) (3,457) (1,651) (12,373) 782 6,659 (187) (1,836) Net increase (decrease) (592,777) $(4,896,166) (23,786) $ (787,651) 36 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of January 31, 2010, the valuation inputs used to determine the fair value of the funds investment securities were classified as Level 1. 6. Risk Factors The funds investment process may result in high portfolio turnover, which could mean high transaction costs, affecting both performance and capital gains tax liabilities to investors. There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Focused Large Cap is considered nondiversified which may subject the fund to risk because a price change in any one security may have a greater impact than would be the case if the fund were diversified. Multi Cap invests in common stocks of small companies. Because of this, Multi Cap may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 7. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the six months ended January 31, 2010, the funds did not utilize the program. 37 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Focused Large Cap Large Cap Multi Cap Federal tax cost of investments $10,828,500 $7,188,764 $17,007,073 Gross tax appreciation of investments $1,291,715 $1,059,957 $3,068,631 Gross tax depreciation of investments (190,850) (124,504) (437,697) Net tax appreciation (depreciation) of investments $1,100,865 $ 935,453 $2,630,934 The cost of investments and unrealized appreciation (depreciation) for federal income tax purposes was the same as the cost for financial reporting purposes. Following are the capital loss carryovers and capital loss deferral amounts as of July 31, 2009: Focused Large Cap Large Cap Multi Cap Accumulated capital losses $(9,957,444) $(3,451,519) $(11,032,918) Capital loss deferrals $(7,343,170) $(2,528,869) $(5,415,423) The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers of $(9,957,444) and $(3,451,519) for Focused Large Cap and Large Cap, respectively, expire in 2017. Capital loss carryovers of $(1,217,468) and $(9,815,450) for Multi Cap expire in 2016 and 2017, respectively. The capital loss deferrals listed above represent net capital losses incurred in the nine-month period ended July 31, 2009. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown has succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. Because ACC is the parent corporation of each funds investment advisor, the change of trustee is considered a technical assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment requires the automatic termination of such agreements, making the approval of new agreements necessary. On February 18, 2010, the Board of Directors approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. The interim agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. New agreements, also expected to be substantially identical to the terminated agreements, will be submitted for shareholder approval. 38 Financial Highlights Legacy Focused Large Cap Investor Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.31 $12.03 $12.51 $10.11 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.05 0.06 0.02 0.12 0.01 Net Realized and Unrealized Gain (Loss) 0.70 (3.78) 0.15 2.34 0.10 Total From Investment Operations 0.75 (3.72) 0.17 2.46 0.11 Distributions From Net Investment Income   (0.07) (0.06)  From Net Realized Gains   (0.46)   From Tax Return of Capital   (0.12)   Total Distributions   (0.65) (0.06)  Net Asset Value, End of Period $9.06 $8.31 $12.03 $12.51 $10.11 Total Return 9.06% (30.92)% 0.49% 24.44% 1.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.10% 1.11% 1.11% 1.10% 1.10% Ratio of Net Investment Income (Loss) to Average Net Assets 1.11% 0.65% 0.13% 1.24% 0.88% Portfolio Turnover Rate 102% 305% 188% 255% 30% Net Assets, End of Period (in thousands) $12,131 $13,594 $35,334 $8,614 $3,669 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. See Notes to Financial Statements. 39 Legacy Focused Large Cap Institutional Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.34 $12.04 $12.53 $10.11 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.06 0.06 0.06 0.18 0.02 Net Realized and Unrealized Gain (Loss) 0.70 (3.76) 0.13 2.31 0.09 Total From Investment Operations 0.76 (3.70) 0.19 2.49 0.11 Distributions From Net Investment Income (0.02)  (0.08) (0.07)  From Net Realized Gains   (0.46)   From Tax Return of Capital   (0.14)   Total Distributions (0.02)  (0.68) (0.07)  Net Asset Value, End of Period $9.08 $8.34 $12.04 $12.53 $10.11 Total Return 9.13% (30.73)% 0.61% 24.78% 1.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.90% 0.91% 0.91% 0.90% 0.90% Ratio of Net Investment Income (Loss) to Average Net Assets 1.31% 0.85% 0.33% 1.44% 1.08% Portfolio Turnover Rate 102% 305% 188% 255% 30% Net Assets, End of Period (in thousands) $41 $32 $3,751 $3,561 $758 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes rein vestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 40 Legacy Focused Large Cap Advisor Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.28 $12.01 $12.49 $10.11 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.04 0.03 (0.01) 0.10 0.01 Net Realized and Unrealized Gain (Loss) 0.69 (3.76) 0.14 2.33 0.10 Total From Investment Operations 0.73 (3.73) 0.13 2.43 0.11 Distributions From Net Investment Income   (0.05) (0.05)  From Net Realized Gains   (0.46)   From Tax Return of Capital   (0.10)   Total Distributions   (0.61) (0.05)  Net Asset Value, End of Period $9.01 $8.28 $12.01 $12.49 $10.11 Total Return 8.82% (31.06)% 0.24% 24.07% 1.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.35% 1.36% 1.36% 1.35% 1.35% Ratio of Net Investment Income (Loss) to Average Net Assets 0.86% 0.40% (0.12)% 0.99% 0.63% Portfolio Turnover Rate 102% 305% 188% 255% 30% Net Assets, End of Period (in thousands) $105 $146 $945 $960 $845 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 41 Legacy Focused Large Cap R Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.24 $11.99 $12.47 $10.10 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.03  0.01 0.07 0.01 Net Realized and Unrealized Gain (Loss) 0.69 (3.75) 0.08 2.33 0.09 Total From Investment Operations 0.72 (3.75) 0.09 2.40 0.10 Distributions From Net Investment Income   (0.04) (0.03)  From Net Realized Gains   (0.46)   From Tax Return of Capital   (0.07)   Total Distributions   (0.57) (0.03)  Net Asset Value, End of Period $8.96 $8.24 $11.99 $12.47 $10.10 Total Return 8.74% (31.28)% (0.02)% 23.82% 1.00% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.60% 1.61% 1.61% 1.60% 1.60% Ratio of Net Investment Income (Loss) to Average Net Assets 0.61% 0.15% (0.37)% 0.74% 0.38% Portfolio Turnover Rate 102% 305% 188% 255% 30% Net Assets, End of Period (in thousands) $16 $14 $64 $938 $758 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. See Notes to Financial Statements. 42 Legacy Large Cap Investor Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.30 $11.60 $11.90 $10.15 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.04 0.07 0.01 0.08 0.01 Net Realized and Unrealized Gain (Loss) 0.44 (3.37) 0.41 1.73 0.14 Total From Investment Operations 0.48 (3.30) 0.42 1.81 0.15 Distributions From Net Investment Income (0.08)  (0.03) (0.06)  From Net Realized Gains   (0.61)   From Tax Return of Capital   (0.08)   Total Distributions (0.08)  (0.72) (0.06)  Net Asset Value, End of Period $8.70 $8.30 $11.60 $11.90 $10.15 Total Return 5.79% (28.45)% 3.07% 17.83% 1.50% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.10% 1.10% 1.11% 1.10% 1.10% Ratio of Net Investment Income (Loss) to Average Net Assets 0.87% 0.83% 0.10% 0.72% 0.66% Portfolio Turnover Rate 71% 283% 175% 246% 39% Net Assets, End of Period (in thousands) $7,188 $7,714 $13,487 $5,887 $2,180 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 43 Legacy Large Cap Institutional Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.32 $11.61 $11.92 $10.15 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.05 0.08 0.04 0.10 0.01 Net Realized and Unrealized Gain (Loss) 0.45 (3.37) 0.40 1.74 0.14 Total From Investment Operations 0.50 (3.29) 0.44 1.84 0.15 Distributions From Net Investment Income (0.10)  (0.04) (0.07)  From Net Realized Gains   (0.61)   From Tax Return of Capital   (0.10)   Total Distributions (0.10)  (0.75) (0.07)  Net Asset Value, End of Period $8.72 $8.32 $11.61 $11.92 $10.15 Total Return 5.99% (28.34)% 3.19% 18.16% 1.50% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.90% 0.90% 0.91% 0.90% 0.90% Ratio of Net Investment Income (Loss) to Average Net Assets 1.07% 1.03% 0.30% 0.92% 0.86% Portfolio Turnover Rate 71% 283% 175% 246% 39% Net Assets, End of Period (in thousands) $402 $699 $947 $899 $761 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 44 Legacy Large Cap Advisor Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.26 $11.58 $11.88 $10.14 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.03 0.04 (0.02) 0.05 0.01 Net Realized and Unrealized Gain (Loss) 0.44 (3.36) 0.41 1.73 0.13 Total From Investment Operations 0.47 (3.32) 0.39 1.78 0.14 Distributions From Net Investment Income (0.06)  (0.02) (0.04)  From Net Realized Gains   (0.61)   From Tax Return of Capital   (0.06)   Total Distributions (0.06)  (0.69) (0.04)  Net Asset Value, End of Period $8.67 $8.26 $11.58 $11.88 $10.14 Total Return 5.67% (28.67)% 2.81% 17.59% 1.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.35% 1.35% 1.36% 1.35% 1.35% Ratio of Net Investment Income (Loss) to Average Net Assets 0.62% 0.58% (0.15)% 0.47% 0.41% Portfolio Turnover Rate 71% 283% 175% 246% 39% Net Assets, End of Period (in thousands) $255 $278 $1,304 $895 $761 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 45 Legacy Large Cap R Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.23 $11.56 $11.87 $10.14 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.01 0.03 (0.05) 0.02  Net Realized and Unrealized Gain (Loss) 0.45 (3.36) 0.40 1.73 0.14 Total From Investment Operations 0.46 (3.33) 0.35 1.75 0.14 Distributions From Net Investment Income (0.04)  (0.02) (0.02)  From Net Realized Gains   (0.61)   From Tax Return of Capital   (0.03)   Total Distributions (0.04)  (0.66) (0.02)  Net Asset Value, End of Period $8.65 $8.23 $11.56 $11.87 $10.14 Total Return 5.55% (28.81)% 2.47% 17.33% 1.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.60% 1.60% 1.61% 1.60% 1.60% Ratio of Net Investment Income (Loss) to Average Net Assets 0.37% 0.33% (0.40)% 0.22% 0.16% Portfolio Turnover Rate 71% 283% 175% 246% 39% Net Assets, End of Period (in thousands) $426 $651 $915 $903 $760 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. See Notes to Financial Statements. 46 Legacy Multi Cap Investor Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.79 $11.72 $12.60 $9.94 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.02 0.11 (0.02) (0.02) 0.01 Net Realized and Unrealized Gain (Loss) 0.51 (4.04) (0.69) 2.72 (0.07) Total From Investment Operations 0.53 (3.93) (0.71) 2.70 (0.06) Distributions From Net Investment Income (0.12)   (0.04)  From Net Realized Gains   (0.17)   Total Distributions (0.12)  (0.17) (0.04)  Net Asset Value, End of Period $8.20 $7.79 $11.72 $12.60 $9.94 Total Return 6.72% (33.53)% (5.78)% 27.21% (0.60)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.15% 1.15% 1.16% 1.15% 1.15% Ratio of Net Investment Income (Loss) to Average Net Assets 0.45% 1.42% (0.17)% (0.16)% 0.99% Portfolio Turnover Rate 97% 267% 173% 230% 14% Net Assets, End of Period (in thousands) $19,585 $22,726 $35,392 $36,240 $2,801 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 47 Legacy Multi Cap Institutional Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.83 $11.76 $12.61 $9.94 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.03 0.12 (0.01) 0.02 0.02 Net Realized and Unrealized Gain (Loss) 0.51 (4.05) (0.67) 2.70 (0.08) Total From Investment Operations 0.54 (3.93) (0.68) 2.72 (0.06) Distributions From Net Investment Income (0.14)   (0.05)  From Net Realized Gains   (0.17)   Total Distributions (0.14)  (0.17) (0.05)  Net Asset Value, End of Period $8.23 $7.83 $11.76 $12.61 $9.94 Total Return 6.78% (33.42)% (5.53)% 27.45% (0.60)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.95% 0.95% 0.96% 0.95% 0.95% Ratio of Net Investment Income (Loss) to Average Net Assets 0.65% 1.62% 0.03% 0.04% 1.19% Portfolio Turnover Rate 97% 267% 173% 230% 14% Net Assets, End of Period (in thousands) $29 $28 $27 $633 $497 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 48 Legacy Multi Cap Advisor Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.73 $11.67 $12.58 $9.94 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.01 0.07 (0.05) (0.03) 0.01 Net Realized and Unrealized Gain (Loss) 0.51 (4.01) (0.69) 2.69 (0.07) Total From Investment Operations 0.52 (3.94) (0.74) 2.66 (0.06) Distributions From Net Investment Income (0.10)   (0.02)  From Net Realized Gains   (0.17)   Total Distributions (0.10)  (0.17) (0.02)  Net Asset Value, End of Period $8.15 $7.73 $11.67 $12.58 $9.94 Total Return 6.64% (33.76)% (6.03)% 26.83% (0.60)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.40% 1.40% 1.41% 1.40% 1.40% Ratio of Net Investment Income (Loss) to Average Net Assets 0.20% 1.17% (0.42)% (0.41)% 0.74% Portfolio Turnover Rate 97% 267% 173% 230% 14% Net Assets, End of Period (in thousands) $621 $1,081 $751 $853 $618 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 49 Legacy Multi Cap R Class For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.67 $11.61 $12.56 $9.93 $10.00 Income From Investment Operations Net Investment Income (Loss)  0.07 (0.08) (0.06) 0.01 Net Realized and Unrealized Gain (Loss) 0.51 (4.01) (0.70) 2.70 (0.08) Total From Investment Operations 0.51 (3.94) (0.78) 2.64 (0.07) Distributions From Net Investment Income (0.08)   (0.01)  From Net Realized Gains   (0.17)   Total Distributions (0.08)  (0.17) (0.01)  Net Asset Value, End of Period $8.10 $7.67 $11.61 $12.56 $9.93 Total Return 6.55% (33.94)% (6.36)% 26.58% (0.70)% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.65% 1.65% 1.66% 1.65% 1.65% Ratio of Net Investment Income (Loss) to Average Net Assets (0.05)% 0.92% (0.67)% (0.66)% 0.49% Portfolio Turnover Rate 97% 267% 173% 230% 14% Net Assets, End of Period (in thousands) $50 $41 $65 $641 $497 (1) Six months ended January 31, 2010 (unaudited). (2) May 31, 2006 (fund inception) through July 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Per-share amount was less than $0.005. (5) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (6) Annualized. See Notes to Financial Statements. 50 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 51 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The Russell 1000 ® Index is a market-capitalization weighted, large-cap index created by Frank Russell Company to measure the performance of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 1000 ® Growth Index measures the performance of those Russell 1000 Index companies (the 1,000 largest publicly traded U.S. companies, based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 ® Index is a market-capitalization weighted index created by Frank Russell Company to measure the performance of the 2,000 smallest of the 3,000 largest publicly traded U.S. companies, based on total market capitalization. The Russell 3000 ® Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. The Russell 3000 ® Growth Index measures the performance of those Russell 3000 Index companies (the 3,000 largest U.S. companies based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap ® Index measures the performance of the 800 smallest of the 1,000 largest publicly traded U.S. companies, based on total market capitalization. The S&P 500 Index is a market value-weighted index of the stocks of 500 publicly traded U.S. companies chosen for market size, liquidity, and industry group representation that are considered to be leading firms in dominant industries. Each stocks weight in the index is proportionate to its market value. Created by Standard & Poors, it is considered to be a broad measure of U.S. stock market performance. 52 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Growth Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-67771N ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrants board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1 ) Not applicable for semiannual report filings. (a) (2 ) Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a) (3 ) Not applicable. (b) A certification by the registrants chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Growth Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: March 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: March 31, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: March 31, 2010
